NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3528-14T1


LIEUTENANT JOHN KAMINSKAS
and CHIEF DANIEL VANISKA of
the UNION COUNTY POLICE
DEPARTMENT,

                    Appellants,

v.

STATE OF NEW JERSEY, DEPARTMENT
OF LAW and PUBLIC SAFETY, OFFICE
OF THE ATTORNEY GENERAL,

               Respondent.
________________________________________________

              Submitted June 28, 2016 – Decided September 6, 2017

              Before Judges Espinosa and Grall.

              On appeal from the Department of Law and
              Public Safety.

              Robert E. Barry, Union County Counsel,
              attorney for appellants John Kaminskas and
              Daniel Vaniska (Steven H. Merman, on the
              brief).

              Christopher S. Porrino, Attorney General,
              attorney for respondent Department of Law
              and Public Safety (Lisa A. Puglisi,
              Assistant Attorney General, of counsel;
              Benjamin H. Zieman, Deputy Attorney General,
              on the brief).
PER CURIAM

     Appellants, Lieutenant John Kaminskas and his supervisor

Chief Daniel Vaniska are officers of the Union County Police

Department (UCPD).   They are also among the several defendants

Emmanuel Mervilus named in a civil action for damages filed in

the United States District Court for the District of New Jersey.1

In that action, Mervilus alleges investigatory and prosecutorial

conduct in violation of 42 U.S.C. § 1983 and N.J.S.A. 10:6-1 to

6-2, which he contends led to his wrongful conviction and

confinement pending reversal of his conviction and acquittal on

retrial.   The other defendants in Mervilus's civil action are

the Attorney General, Union County, the Union County Prosecutor

and an assistant prosecutor under his supervision, and officers

of the City of Elizabeth's Police Department.

     Mervilus was charged with and convicted of crimes committed

in Elizabeth.   Elizabeth police officers investigated and made

the arrest.   Following his arrest, Mervilus agreed and

stipulated to a polygraph.   Kaminskas administered the polygraph

and testified as the State's polygraph expert at trial.   This


1
  The notice of appeal and briefs erroneously suggest an appeal
from a civil action in which Emmanuel Mervilus is the plaintiff
and Union County and its officers are the defendants.



                                2                           A-3528-14T1
court reversed the convictions due to plain error in the

admission of Kaminskas's testimony and remanded for a new trial.2

On retrial, the State did not present the polygraph evidence,

and the jury acquitted Mervilus.

     On receipt of Mervilus's civil complaint, all Union County

defendants asked the Attorney General to provide their defense.

The Attorney General denied Kaminskas' and Vaniska's requests

but agreed to provide a defense for the prosecutors.   The

Attorney General based those determinations on: N.J.S.A. 59:10A-

1, which permits the Attorney General to provide a defense for

state employees; Wright v. State, 169 N.J. 422, 455-56 (2001),

which holds that the "unique role of county prosecutorial

employees" requires the Attorney General to provide them a

defense in civil actions involving investigation and

prosecution; and N.J.S.A. 40A:14-117, which requires "the

governing body of the county . . . to provide" a defense for

officers of county police departments in such actions.3

     Kaminskas and Vaniska appeal the Attorney General's

decision, which is a final decision of a state officer subject

to our review.   R. 2:2-3(a)(2); Prado v. State, 186 N.J. 413,



2
  State v. Mervilus, 418 N.J. Super. 138 (App. Div. 2011).
3
  The Attorney General also relied on an unpublished decision of
this court.

                                3                            A-3528-14T1
422-24 (2006).    The Attorney General's denial is based on the

law, not on the facts of the case.     Cf. id. at 427 (discussing

the standard of review applicable to denials based on N.J.S.A.

59:10A-2, which involve an assessment of the employee's

conduct).    While courts owe no deference to a state officer's

interpretation of law, Mayflower Sec. Co. v. Bureau of Sec., 64
N.J. 85, 93 (1973), we agree with the Attorney General's

statement of the law.    Accordingly, we affirm substantially for

the reasons stated in the Attorney General's letter decision of

February 26, 2015, as supplemented here.

    N.J.S.A. 40A:14-117, directs the county's governing body to

provide a defense for an officer of its county police department

in this circumstance:

            Whenever a member or officer of a county
            police . . . department or force is a defendant
            in any action or legal proceeding arising out
            of or incidental to the performance of his
            duties,    the    governing    body    of   the
            county . . . shall provide said member or
            officer with necessary means for the defense
            of such action or proceeding . . . .

    Where a statute is clear and unambiguous our courts apply

it as written, because the statutory language is the best

indicator of the Legislature's intent.     DiProspero v. Penn, 183
N.J. 477, 492 (2005).    Through N.J.S.A. 40A:14-117, the

Legislature clearly directs the county's governing body to


                                  4                           A-3528-14T1
provide a defense for Kaminskas and Vaniska as officers of the

UCPD.   See also N.J.S.A. 40A:14-106, -106.2 (authorizing a

county governing body to "establish a county police department"

and appoint its personnel and requiring the county governing

body to provide their training).     Additionally, with N.J.S.A.

59:10A-1 to -6, the Legislature delineates the Attorney

General's authority to provide a defense for active and former

"state employees" only.   The Attorney General's denial of

representation here is consistent with those statutes and with

the narrow exception established in Wright that applies only to

county prosecutors and their employees. 169 N.J. at 455-56.     In

our view, Wright's reasoning should not be extended to create an

unnecessary conflict between N.J.S.A. 40A:14-117 and N.J.S.A.

59:10A-1 to -6.   See N.J. Ass'n of School Adm'rs v. Schundler,

211 N.J. 535, 555 (2012) (discussing courts' preference for

harmonizing statutes so they "work together").

    The Attorney General's denial of indemnification is equally

consistent with statutory law.     See N.J.S.A. 59:10-1 to -2

(delineating the Attorney General's authority to indemnify state

employees); N.J.S.A. 59:10-4 (authorizing local public entities

to indemnify their employees).

    Affirmed.



                                 5                           A-3528-14T1